Citation Nr: 0417786	
Decision Date: 07/01/04    Archive Date: 07/14/04

DOCKET NO.  99-14 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The veteran had active military service from December 1984 to 
March 1986.   

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied the veteran's claim of 
entitlement to service connection for a "nervous 
condition."  The veteran appealed, and in November 2000 and 
September 2003, the Board remanded the claim for additional 
development.  

The Board has determined that the issue is more accurately 
characterized as stated on the cover page of this decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran argues that she has an acquired psychiatric 
disorder due to her service.  

A review of the medical evidence shows that the veteran 
received treatment for an acquired psychiatric disorder prior 
to service, between June and August of 1983.  The Axis I 
diagnosis was schizoaffective disorder.  See Mississippi 
State Hospital report, dated in August 1983.  Service medical 
records show that the veteran was diagnosed with a 
personality disorder on one occasion, in February 1986, and 
that her psychiatric condition was clinically evaluated as 
normal in her March 1986 separation report.  In addition, 
service records show that she was the subject of several 
disciplinary actions.  The post-service medical evidence 
shows that the veteran was first treated for psychiatric 
symptoms in June 1990, approximately four year and two months 
after separation from service.  See Charity Hospital report, 
dated in June 1990.  She has essentially received ongoing 
psychiatric treatment since that time.  Her current diagnoses 
include bipolar disorder, alcohol dependence, crack cocaine 
dependence, with competing diagnoses of schizoaffective 
disorder.  See records from River Regional Health System, 
dated in 2002; records from Southwest Mississippi Mental 
Health Center, dated between 2000 and 2001.  

In November 2000, the Board remanded the claim for additional 
development, to include an etiological opinion.  The Board 
requested that the examiner offer opinions inter alia as to 
whether any current psychiatric disorder had its onset prior 
to active service (i.e., December 1984) and, if so, whether 
it was aggravated thereby.  See generally 38 U.S.C.A. §§ 
1111, 1137 (West 2002); 38 C.F.R. §§ 3.304(b), 3.306 (2003).  

In response to the Board's November 2000 remand, a VA 
examination report, dated in September 2001, and an addendum, 
dated in December 2001, were obtained.  However, a review of 
the examiner's opinion shows that he did not discuss the 
veteran's preservice hospitalization at Mississippi State 
Hospital, nor did he provide sufficiently clear opinions on 
the questions raised by the Board in its remand.  The Board 
further notes that subsequent to 2001, additional relevant 
medical evidence has been received.  

Given the foregoing, on remand the veteran should be afforded 
another VA examination to determine whether she currently has 
acquired psychiatric disorder that was incurred or aggravated 
during her service.  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2003).  

This case is REMANDED to the RO via the AMC for the following 
actions:

1.  The RO should obtain any pertinent 
treatment records that are not already 
contained in the veteran's claims folder.


2.  The veteran should be scheduled for a 
VA psychiatric examination.  The examiner 
should provide opinions as to:

(A) Whether the veteran has an acquired 
psychiatric disorder that existed prior 
to service.  (B) If so, the examiner 
should then indicate whether it underwent 
an increase in disability during the 
veteran's military service.  (C) If so, 
the examiner should then indicate whether 
such increase in disability was beyond 
the natural progression of the disorder.  

The claims folder - including the records 
of hospitalization before the veteran's 
entry into military service -- must be 
available to, and reviewed by, the 
examiner.  The examiner should reconcile 
any opinions given with the other 
evidence of record and provide a complete 
rationale.

3.  After completion of the requested 
development, the RO should review the 
veteran's claim.  If the decision remains 
adverse to the veteran, she and her 
representative should be furnished with a 
Supplemental Statement of the Case, and 
with the appropriate period of time 
within which to respond thereto.  The 
case should then be returned to the Board 
for further review, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



